Citation Nr: 0018093	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-07 993	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
duodenal ulcer on a non-radiation basis, and, if so, whether 
the claim is well grounded and should be granted.

2.  Entitlement to service connection for residuals of 
exposure to ionizing radiation, to include "radiation 
sickness" and Crohn's disease.


REPRESENTATION

Appellant represented by:	Robert N. Woodside, attorney-
at-law


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1947.  In October 1999, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the parties and vacated the Board of Veterans' Appeals 
(Board) December 1997 decision denying entitlement to service 
connection for residuals of exposure to ionizing radiation, 
to include "radiation sickness," a duodenal ulcer, and 
Crohn's disease, and remanded the case to the Board.  These 
actions were done in accordance with an October 1999 Joint 
Motion For Partial Remand And To Stay Further Proceedings 
agreed to by the parties. 

Because of the Board action below on the issue of whether new 
and material evidence has been received to reopen the claim 
for entitlement to service connection for duodenal ulcer on a 
non-radiation basis, and, if so, whether the claim is well 
grounded and should be granted, the issue of entitlement to 
service connection for a duodenal ulcer due to exposure to 
ionizing radiation is moot.

Service connection for Crohn's disease due to exposure to 
ionizing radiation was denied by rating decision dated in 
June 1980; the veteran was notified of this decision in 
August 1980 and he did not timely appeal.  This denial was 
continued by unappealed rating decisions dated in April and 
September 1986.  

The Board notes that during the pendency of this appeal, a 
final rule was promulgated by the Department of Veterans 
Affairs (VA), effective September 1, 1994, and set forth at 
60 Fed. Reg. 9627-28 (1995), that amended 38 C.F.R. § 3.311 
to comport with Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), reversing in part Combee v. Principi, 4 Vet.App. 78 
(1993), in which the United States Court of Appeals for the 
Federal Circuit determined that section 5 of the Veterans' 
Dioxin and Radiation-Exposure Compensation Standards Act of 
1984, Pub. L. No. 98-542, 98 Stat. 2725, 2727-29, did not 
preclude, or authorize VA to preclude, a claimant from 
proving that a veteran developed a disability as a result of 
exposure to ionizing radiation under the provisions of 38 
U.S.C.A. § 1110 (West 1991) and 38 C.F.R. § 3.303(d), despite 
the fact that the claimed disability is not a potentially 
radiogenic disease under 38 C.F.R. § 3.311b (now 3.311).  In 
such cases, a claimant must be give an opportunity to show 
that exposure to ionizing radiation during service actually 
caused the claimed disability and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131, and 38 
C.F.R. § 3.303(d); the veteran was notified of this 
opportunity in a July 1996 letter and a November 1996 
supplemental statement of the case.  Further, the above-
mentioned final rule deletes 38 C.F.R. § 3.311(h) that 
established a list of diseases exclusive to radiation 
exposure and redefines the term "radiogenic disease" as a 
disease that may be induced by ionizing radiation.  60 Fed. 
Reg. 9627.  Because of this change in VA regulations, the 
Board will adjudicate the issue of entitlement to service 
connection for residuals of exposure to ionizing radiation, 
to include "radiation sickness" and Crohn's disease, on a 
de novo basis.

The issue of entitlement to service connection for 
gastrointestinal disability, to include Crohn's disease, as 
secondary to duodenal ulcer disease was raised on behalf of 
the veteran in the September 1999 Appellant's Brief.  In 
light of the Board's action below, this issue is referred to 
the regional office (RO) for adjudication.


FINDINGS OF FACT

1.  Service connection was denied for a duodenal ulcer on a 
non-radiation basis in an unappealed rating decision dated in 
May 1953.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a duodenal ulcer on a 
non-radiation basis has been received since the May 1953 
rating decision.

3.  The claim for entitlement to service connection for a 
duodenal ulcer on a non-radiation basis is plausible.

4.  A duodenal ulcer of at least mild severity was manifested 
within one year after the veteran's discharge from service.

5.  The veteran's claim for service connection for residuals 
of exposure to ionizing radiation, to include "radiation 
sickness" and Crohn's disease, is not plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for a duodenal ulcer 
on a non-radiation basis.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The veteran's reopened claim for service connection for a 
duodenal ulcer on a non-radiation basis is well grounded.  
38 U.S.C.A. § 5107(a) (1999).

3.  Incurrence of a duodenal ulcer during active duty is 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of exposure to 
ionizing radiation, to include "radiation sickness" and 
Crohn's disease.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
duodenal ulcer on a non-radiation basis, and, if so, whether 
the claim is well grounded and should be granted.

Generally, a claim which has been denied in an RO decision 
that is not timely appealed may not thereafter be reopened 
and allowed.  38 U.S.C.A. § 7105 (West 1991).  The exception 
to this rule is 38 U.S.C.A. § 5108 which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131.  Service incurrence of 
duodenal ulcer disease may be presumed if it is manifested to 
a compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection was denied for a duodenal ulcer on a non-
radiation basis in a May 1953 rating decision; the veteran 
was notified of this decision later in May 1953 and he did 
not perfect an appeal of the decision.  Evidence on file at 
the time of the May 1953 decision included the veteran's 
service medical records, a VA hospital report for October and 
November 1949, an August 1951 VA physician's statement, and a 
VA hospital report for March and April 1953. 

The veteran's service medical records do not reveal any 
complaint, finding, or diagnosis of ulcer disease.  The 
veteran was hospitalized at a VA hospital from October to 
November 1949 with a three and a half week history of 
epigastric pain.  An upper gastrointestinal X-ray series 
showed a crater measuring one centimeter in diameter in the 
center of the duodenal bulb, which was interpreted as a 
chronic active duodenal ulcer.  The discharge diagnosis was 
active duodenal ulcer, improved.  According to an August 1951 
statement from the VA physician who treated the veteran in 
1949, the veteran had been asymptomatic until six months ago, 
when he again noted epigastric burning that lasted for two or 
three days.  He began to be awakened at night with pain 
beginning in June 1951.  It was noted that a June 1951 
gastrointestinal X-ray series showed an ulcer.  The veteran 
was advised to return to the hospital for treatment.  The 
veteran was hospitalized at a VA hospital from March to April 
1953 with tarry stools of one day's duration and daily 
epigastric pain for 3-4 months.  A gastrointestinal series 
revealed a marked deformity of the duodenal bulb with an 
ulcer niche located centrally; a repeat gastrointestinal 
series two weeks later showed the ulcer crater to be healed.  
The discharge diagnosis was duodenal ulcer, chronic, with 
recent hemorrhage, treated, improved.

Pertinent evidence received by VA after the May 1953 rating 
decision includes a May 1955 notarized medical certificate 
from a private physician whose name is difficult to read, 
made from the physician's memory rather than from office 
records, in which the physician noted that he saw the veteran 
in September 1948 for upper gastrointestinal complaints.  A 
duodenal ulcer was suspected and the veteran was to be 
referred for VA care.  The physician indicated that he 
remembered the veteran because the veteran used to live 
across the street from the physician's office.  The physician 
noted that, according to the veteran, subsequent X-rays 
showed a duodenal ulcer.  

The May 1955 private physician's report indicates that the 
duodenal ulcer found during VA hospitalization in October 
1949 began within a year of service discharge.  Consequently, 
because this report links the veteran's duodenal ulcer to the 
presumptive period after service discharge, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the May 1955 
private physician's report is new and material, and the claim 
for service connection for a duodenal ulcer on a non-
radiation basis is reopened.

The Board must also determine whether the appellant has 
submitted evidence of a well-grounded claim.  If he has not, 
his claim must fail, and VA is not obligated to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit at 92-
93. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or during the presumptive period or some 
other manifestation of the disability during service or the 
presumptive period.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The record contains medical evidence of duodenal ulcer 
disease for a number of years after service, which ultimately 
required surgery, and medical evidence of a nexus between the 
service presumptive period and the duodenal ulcer.  
Therefore, the veteran's claim is well grounded, and VA has a 
duty to assist the veteran in the development of the facts 
pertinent to this claim.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
this claim has been obtained.

The Board must now determine whether the veteran's claim for 
a duodenal ulcer on a non-radiation basis should be granted.  
As noted above, there is a May 1955 notarized report on file 
from a private physician who indicated that he remembered 
that he had seen the veteran in September 1948, which is 
within a year of the veteran's November 1947 service 
discharge, for upper gastrointestinal complaints.  The 
physician noted that he had suspected a duodenal ulcer and 
that he had referred the veteran for VA treatment.  The 
veteran was hospitalized at a VA hospital from October to 
November 1949 with an active duodenal ulcer.  Subsequent 
private treatment records show that the veteran subsequently 
underwent both a partial gastrectomy and a vagotomy with 
pyloroplasty due to his duodenal ulcer disease.  Since there 
is medical evidence that the veteran had upper 
gastrointestinal symptomatology, with suspected duodenal 
ulcer disease, within a year of service discharge, that a 
duodenal ulcer was confirmed on VA hospitalization beginning 
in October 1949, and that the veteran continued to have 
duodenal ulcer disease that ultimately required surgery, 
service connection for a duodenal ulcer on a non-radiation 
basis is warranted.

II.  Entitlement to service connection for residuals of 
exposure to ionizing radiation, to include "radiation 
sickness" and Crohn's disease.

As noted above, a person who submits a claim for benefits 
under a law administered by VA shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  

The veteran's service medical records for October 1947 reveal 
that during routine physical examination for release from 
service, the veteran was found to have leucocytosis.  The 
veteran said that he had been a participant in Operation 
CROSSROADS and that he was never nearer to the center of the 
blast than 10-15 miles; however, he noted that following the 
second bomb test, which was conducted underwater, he was 
splashed with the "radioactive" waters by a forward list of 
the boat.  The veteran noted that he immediately showered 
after the second test and had not had any symptoms.  The 
examiner indicated that, in view of the veteran's elevated 
leucocyte counts, he should be given a period of observation.  
Clinical evaluation in October 1947 did not reveal any 
abnormal findings, and no disability was diagnosed.  

The veteran was hospitalized at a VA hospital in October and 
November 1949 with a three and a half week history of 
epigastric pain.  It was noted under the veteran's history 
that although he had participated in the atomic bomb 
detonations and was hospitalized approximately 11 months 
later due to an elevated white blood count, it was unlikely 
that he had "radiation sickness." The discharge diagnosis 
was active duodenal ulcer.

According to a July 1955 statement from the Special Assistant 
for Atomic Medicine, the available records indicated that the 
veteran, as well as the rest of the crew on the USS SAN 
MARCOS, was not exposed to any radiation which was in excess 
of that considered to be entirely safe within the 
laboratories where radioactive materials were used.  It was 
concluded that neither the veteran's elevated white blood 
cell count nor any of the veteran's other complaints were due 
to radiation exposure in service.

A VA examination report dated in September 1955 and private 
hospital and outpatient records from November 1963 to October 
1975 do not contain any complaint, finding, or diagnosis of 
"radiation sickness" or gastrointestinal disability, other 
than duodenal ulcer disease.  

Akron City Hospital records from October 1975 to March 1980 
reveal that the veteran was hospitalized in October 1975 with 
an eight year history of ulcerative colitis; he complained of 
a three day history of bloody diarrhea associated with 
abdominal cramps.  The diagnosis was ulcerative colitis.  
Iron deficiency anemia was diagnosed in March 1977 and 
Crohn's disease was diagnosed during hospitalization from 
February to March 1980.  Subsequent clinical records continue 
to show treatment for the veteran's disabilities, especially 
his gastrointestinal disabilities.

The veteran's representative was sent a letter in July 1996 
indicating that the veteran should cite or submit competent 
medical or scientific evidence that his disabilities are 
radiogenic.  No competent scientific or medical evidence 
suggesting that the veteran's claimed disabilities can be 
caused by radiation exposure has been submitted or 
identified.  

Although the veteran maintains that he was treated for 
"radiation sickness" in service and that his disabilities 
are due to radiation exposure in service, the Board notes 
that a claimant would not meet the burden imposed by section 
5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
the veteran's lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak, 
2 Vet.App. 609, 611.  

None of the veteran's documented disabilities is a 
recognized radiogenic disease under 38 C.F.R. § 3.311 or 
subject to presumptive service connection on a radiation 
basis under 38 U.S.C.A. § 1112(c) (West 1991) and 38 C.F.R. 
§ 3.309(d) (1999).  If a claim is based on a non-specified 
disease, such as ulcerative colitis or Crohn's disease, VA 
is to undertake certain development of the claim under the 
provisions of the regulation provided that the veteran has 
cited or submitted competent scientific or medical evidence 
that the claimed condition can be caused by exposure to 
ionizing radiation.  38 C.F.R. § 3.311 (1999).

Since the veteran has not cited or submitted the necessary 
evidence, the Board must conclude that the veteran's claim 
for service connection for residuals of exposure to ionizing 
radiation, to include "radiation sickness" and Crohn's 
disease, is not well grounded.


ORDER

Service connection for a duodenal ulcer on a non-radiation 
basis is granted.

Service connection for residuals of exposure to ionizing 
radiation, to include "radiation sickness" and Crohn's 
disease, is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

VA Form 4597 attached


